Citation Nr: 1409575	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acneform disorder, to include acne and chloracne.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides with the RO in Montgomery, Alabama.  

The Veteran testified at a hearing before the Board in June 2010.  A transcript of the hearing is of record.  

The Board notes that in August 2010 it reopened the Veteran's claim and remanded the issue of entitlement to service connection for chloracne for additional evidentiary development.  

The Veteran's Virtual VA record was reviewed in conjunction with the claims folder.


FINDING OF FACT

It is as likely as not that the Veteran's diagnosed acne had its initial onset during his active military service.  



CONCLUSION OF LAW

Acne was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal. Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran asserts that he has an acneform disorder that is related to his active service.  Specifically, he maintains that he suffers from chloracne due to his presumed in-service exposure to herbicide agents (Agent Orange).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

A review of the record shows that the Veteran was seen in April 1965 for complaints of acne.  A consultation with the dermatology clinic was ordered.  Private treatment records dating back to as early as 1977 show that the Veteran received active care for acne.  Those record reference an earlier history of treatment for acne.  Notably, the Veteran has consistently reported that the onset of his acne occurred during his active service.  There is no reason to question his credibility.  He is also competent to report symptoms of acne.  The Veteran was diagnosed as having "chloracne" during the pendency of the appeal.  See VA treatment record dated November 2005.  Thus, as there is evidence showing treatment for acne in service and on a routine basis since that time, service connection for acne is deemed warranted.  


The Board acknowledges that the Veteran's primary argument has been that he suffers from chloracne as a result of exposure to herbicide agents.  The Veteran does in fact have the requisite service in the Republic of Vietnam to trigger the presumption of service connection for chloracne, which is one of the diseases presumed to be related to herbicide exposure.  38 C.F.R. §§ 3.307(a), 3.309(e).  However, and rather crucially, the Veteran's in-service treatment for acne is shown to have occurred prior to his arrival in Vietnam.  The Veteran arrived Vietnam in August 1965, which is four months after his first documented treatment for acne.  Such would tend to rebut the presumption of service connection.  Nevertheless, as acne and chloracne are essentially rated under the same diagnostic criteria, see respectively Diagnostic Codes 7828 and 7829, and there is no medical opinion that differentiates the two, the assignment of separate compensable rating for acne and chloracne would be prohibited.  See Amberman v. Shinseki, 570 F.3d 1377, 1381   (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").

Consideration has also been given to the fact that there is some suggestion that the Veteran's acne preexisted his military service.  However, as there were no skin problems noted at service enlistment, the presumption of soundness applies.  See 38 C.F.R. § 3.304(b) (2013).  Clear and unmistakable evidence to rebut that presumption has not been presented.   An examination of the claim on a direct service connection basis, as was done, is required.


ORDER

Service connection for acne  is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


